Exhibit 10.3

 

HOOKER FURNITURE CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

Effective as of

December 1, 2003

 



--------------------------------------------------------------------------------

HOOKER FURNITURE CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

Purpose

 

The Board of Directors of Hooker Furniture Corporation (the “Company”) has
determined that the adoption of the Hooker Furniture Corporation Supplemental
Retirement Income Plan (the “Plan”) will assist it in attracting and retaining
those employees whose judgment, abilities and experience will contribute to the
Company’s continued progress. The Plan is intended to be unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, as described under sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The Plan shall be administered and construed in a
manner that is consistent with this intent.

 

Article I

Definitions

 

As defined herein, the following phrases or terms shall have the indicated
meanings:

 

1.1. “Administrative Committee” means the Administrative Committee, consisting
of at least three employees of the Company as appointed by the Board, which
shall manage and administer the Plan in accordance with the provisions of
Article X.

 

1.2. “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Internal Revenue Code of 1986,
as amended (the “Code”), determined without regard to Code Sections 1563(a)(4)
and 1563(e)(3)(C), of which the Company is a member according to Code Section
414(b); (ii) an unincorporated trade or business that is under common control
with the Company, as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which the Company is a member according
to Code Section 414(m).

 

1.3. “Beneficiary” means the person, persons, entity, entities or the estate of
a Participant entitled to receive a benefit under Section 3.6 of the Plan on
account of the Participant’s death.

 

1.4. “Board” means the Board of Directors of the Company.

 

1.5. “Change in Control” means:

 

(a) The acquisition, other than from the Company by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or
more of either the then outstanding

 

1



--------------------------------------------------------------------------------

shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, but excluding for this purpose, any such acquisition by
the Company or any of its subsidiaries, or any employee benefit plan (or related
trust) of the Company or its subsidiaries, or any corporation with respect to
which, following such acquisition, more than 50% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the common stock and voting securities of the Company
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the then outstanding
shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be; or

 

(b) Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the “‘Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company; or

 

(c) Approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, with respect to which the individuals and entities
who were the respective beneficial owners of the common stock and voting
securities of the Company immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation, or a complete liquidation or
dissolution of the Company or of its sale or other disposition of all or
substantially all of the assets of the Company

 

1.6. “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7. “Company” means Hooker Furniture Corporation, a Virginia corporation, and
any successor thereto by merger, purchase or otherwise.

 

1.8. “Earnings” means the total base salary and bonuses paid by the Company and
any Affiliate to the Participant. For purposes of this definition, bonuses do
not include any payment to a Participant to reimburse him in whole or in part
for any tax liability or any other special nonrecurring payment.

 

1.9. “Eligible Employee” means an officer of the Company or of an Affiliate.

 

2



--------------------------------------------------------------------------------

1.10. “Effective Date” means December 1, 2003.

 

1.11. “Final Average Monthly Earnings” means a Participant’s average monthly
Earnings during the 60 consecutive calendar month period ending on the last day
of the last full month immediately preceding or coinciding with the date on
which the Participant’s employment with the Company or an Affiliate terminates.
Months completed prior to the Plan’s Effective Date shall be taken into account
in computing a Participant’s Final Average Monthly Earnings. In the event that a
Participant does not have 60 consecutive full calendar months of employment with
the Company or an Affiliate, the average shall be based on the Participant’s
actual number of consecutive full calendar months of employment.

 

1.12. “Normal Retirement Age” means the Participant’s 65th birthday.

 

1.13. “Participant” means an Eligible Employee who is designated by the Board
for participation in the Plan in accordance with the provisions of Article II.
An individual shall remain a Participant for so long as the individual is
entitled to receive a vested Supplemental Benefit under the Plan.

 

1.14. “Plan” means the Hooker Furniture Corporation Supplemental Retirement
Income Plan.

 

1.15. “Supplemental Benefit” means the benefit described in Article III of the
Plan.

 

Article II

Participation

 

The Board shall designate in its sole discretion the Eligible Employees who may
participate in the Plan from time to time. Participants shall be identified in
the attached Appendix A. A Participant shall continue to participate in the Plan
until such date as the Board may declare that he is no longer a Participant.

 

Article III

Amount and Payment of Benefits

 

3.1. Supplemental Benefit. A Participant’s Supplemental Benefit shall be a
monthly retirement benefit equal to forty percent (40%) of the Participant’s
Final Average Monthly Earnings, payable in a series of equal monthly payments
for a period of one-hundred and eighty (180) months following the Participant’s
termination of employment with the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

3.2. Entitlement to Benefit. Each Participant shall be entitled to receive the
vested percentage of his Supplemental Benefit upon termination of his employment
with the Company or an Affiliate. A Participant shall become vested in 75% of
his Supplemental Benefit if he remains continuously employed with the Company or
an Affiliate until his attainment of age 60, and shall become ratably vested in
the remaining portion of his Supplemental Benefit if he remains in continuous
employment according to the following vesting schedule:

 

Attainment

of Age

--------------------------------------------------------------------------------

 

Vested Percentage

of the Supplemental

Benefit

--------------------------------------------------------------------------------

60

  75%

61

  80%

62

  85%

63

  90%

64

  95%

65

  100%

 

Notwithstanding the forgoing, the Board may in its discretion designate that a
Participant will be subject to a vesting schedule different from the schedule
contained in this Section 3.2. Any such designation of an alternative vesting
schedule, and the Participant or Participants to which the alternative vesting
schedule applies, shall be described in the attached Appendix B.

 

3.3. Time of Payment. The vested portion of the Participant’s Supplemental
Benefit, if any, shall begin to be paid on the first day of the month following
the Participant’s termination of employment or as soon thereafter as is
reasonably practicable, but no later than the fifteenth (15th) day of such
month.

 

3.4. Pre-Retirement Survivor Benefit. If a Participant dies while employed by
the Company and before commencement of payment of his vested Supplemental
Benefit, the Participant’s Beneficiary shall be entitled to a death benefit
equal to Participant’s vested Supplemental Benefit and payable in accordance
with Sections 3.1 and 3.3.

 

3.5. Post-Retirement Survivor Benefit. If a Participant dies after commencement
of payment of his vested Supplemental Benefit, then the balance of any remaining
payment of his vested Supplemental Benefit shall continue to be paid to his
Beneficiary over the remaining period of such payments.

 

3.6. Designation of Beneficiary. A Participant may, at any time and in a manner
determined by the Administrative Committee, designate a beneficiary and one or
more contingent beneficiaries (which may include the Participant’s estate) to
receive any Supplemental Benefit which may be payable under this Plan upon his
death. If the Participant does not designate a beneficiary or contingent
beneficiary, or if the beneficiary and the contingent beneficiaries do not
survive the Participant, such Supplemental Benefit shall be paid to the
Participant’s estate. A Participant may revoke or change any designation made
under this Section 3.6 in a time and manner determined by the Administrative
Committee.

 

3.7. Change in Control. Upon the occurrence of a Change in Control, each
Participant who has not yet begun to receive payment of his Supplemental Benefit
shall become fully vested in his Supplemental Benefit, and the present value of
each such Participant’s Supplemental Benefit shall be paid in a single lump sum
to the Participant (or his Beneficiary in the event of

 

4



--------------------------------------------------------------------------------

his death) within no later than fifteen (15) days following the Change in
Control. In addition, the present value of the unpaid balance of any
Participant’s vested Supplemental Benefit for which payment commenced prior to
the Change in Control shall be paid in a single lump sum to such Participant or
his Beneficiary, as applicable, within no later than fifteen (15) days following
the Change in Control. For purposes of this Section 3.7, the present value of a
Participant’s Supplemental Benefit shall be determined by applying a discount
rate equal to the discount rate required to be applied for purposes of Code
Section 280G and applicable regulations thereunder, as in effect on the date of
the Change in Control.

 

Article IV

Guarantees

 

The Company has only a contractual obligation to make payments of the benefits
described in Article III. All benefits are to be satisfied solely out of the
general corporate assets of the Company, which shall remain subject to the
claims of its creditors. No assets of the Company will be segregated or
committed to the satisfaction of its obligations to any Participant or
Beneficiary under this Plan. If the Company, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.

 

Article V

Termination of Employment or Participation

 

5.1. The Plan does not in any way limit the right of the Company or an Affiliate
at any time and for any reason to terminate the Participant’s employment or
terminate such Participant’s status as an Eligible Employee, or limit the right
of the Board pursuant to Article II to declare that a Participant shall no
longer be a Participant. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company or an Affiliate and a Participant.

 

5.2. A Participant who ceases to be an Eligible Employee, whose employment with
the Company or an Affiliate is terminated or whom the Board declares is no
longer a Participant shall immediately cease to be a Participant under this Plan
and shall be entitled to receive the vested portion of his accrued Supplemental
Benefit, if any, subject to the provisions of Article III. A Participant on an
authorized leave of absence from the Company or an Affiliate shall not be deemed
to have terminated employment or to have lost his status as an Eligible Employee
for the duration of such authorized leave of absence.

 

5.3. A Participant who ceases to be an employee of the Company or an Affiliate
and who is subsequently reemployed by the Company or an Affiliate shall not
accrue any additional benefits on account of such later service for periods in
which he is not a Participant.

 

5



--------------------------------------------------------------------------------

Article VI

Termination, Amendment or Modification of Plan

 

6.1. Except as otherwise specifically provided, the Board reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time.

 

6.2. Section 6.1 notwithstanding, no action to terminate, amend or modify the
Plan shall be taken except upon written notice to each Participant to be
affected thereby, which notice shall be given not less than thirty (30) days
prior to such action. Furthermore, no action to terminate, amend or modify the
Plan may eliminate or reduce in any way the vested portion of the Participant’s
accrued vested Supplemental Benefit.

 

6.3. Any notice which shall be or may be given under the Plan shall be in
writing and shall be mailed by United States mail, postage prepaid. If notice is
to be given to the Company, such notice shall be addressed to its corporate
offices; addressed to the attention of the Corporate Secretary. If notice is to
be given to a Participant, such notice shall be addressed to the Participants
last known address.

 

Article VII

Other Benefits and Agreements

 

The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program maintained by the Company or any Affiliate for their employees.
The Plan shall supplement and shall not supersede, modify or amend any other
plan or program of the Company or an Affiliate in which a Participant is
participating.

 

Article VIII

Restrictions on Transfer of Benefits

 

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Board, shall cease and terminate, and, in such event, the
Board may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Board may deem proper.

 

6



--------------------------------------------------------------------------------

Article IX

Claims Procedures

 

9.1. Any claim by a Participant or Beneficiary (the “claimant”) with respect to
eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Administrative Committee.

 

9.2. If the claim is denied in whole or in part, the claimant shall be furnished
written notice of the denial of the claim within ninety (90) days after the
Administrative Committee’s receipt of the claim, or within one hundred eighty
(180) days after such receipt if special circumstances require an extension of
time. If special circumstances require an extension of time, the claimant shall
be furnished written notice prior to the termination of the initial ninety (90)
day period which explains the special circumstances requiring an extension of
time and the day by which the Administrative Committee expects to render the
benefit determination. A written notice of denial of the claim shall contain the
following information:

 

  (a) Specific reason or reasons for denial,

 

  (b) Specific reference to pertinent Plan provisions on which the denial is
based,

 

  (c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the material or
information is necessary, and

 

  (d) A description of the Plan’s review procedures and the time limits
applicable to the procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial upon
review of the claim.

 

9.3. The claimant may appeal the denial of a claim by submitting a written
request for review to the Board, as the case may be, within sixty (60) days
following the date the claimant received written notice of the denial of his or
her claim. The Board shall afford the claimant a full and fair review of the
decision denying the claim that takes into account all comments, documents,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial determination, and, if so requested, shall:

 

  (a) provide, upon request and free of charge, reasonable access to and copies
of all documents, records and other information relevant to the claim, and

 

  (b) permit the claimant to submit written comments, documents, records and
other information relating to the claim.

 

9.4. The decision on review by the Board shall be in writing and shall be issued
within sixty (60) days following receipt of the request for review. The period
for decision may be extended to a date not later than one hundred twenty (120)
days after such receipt if the Board

 

7



--------------------------------------------------------------------------------

determines that special circumstances require extension. If special
circumstances require an extension of time, the claimant shall be furnished
written notice prior to the termination of the initial sixty (60) day period
which explains the special circumstances requiring an extension of time and the
date by which the Board expects to render its decision on review. The decision
on review shall include:

 

  (a) Specific reason or reasons for the adverse determination,

 

  (b) references to the specific Plan provisions on which the determination is
based,

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the claimant’s claim, and

 

  (d) a statement of the claimant’s right to bring an action under Section
502(a) of ERISA.

 

9.5. For purposes of this Article IX, any action required or authorized to be
taken by the claimant may be taken by a representative authorized in writing by
the claimant to represent him.

 

Article X

Administration of the Plan

 

10.1. The Plan shall be administered by the Administrative Committee. Subject to
the provisions of the Plan, the Administrative Committee may adopt such rules
and regulations as may be necessary to carry out the purposes hereof. Except as
specifically provided in Article IX, the Administrative Committee’s
interpretation and construction of any provision of the Plan shall be final and
conclusive.

 

10.2. The Company shall indemnify and save harmless each member of the
Administrative Committee against any and all expenses and liabilities arising
out of his membership on such Committee, excepting only expenses and liabilities
arising out of his own willful misconduct. Expenses against which a member of
the Administrative Committee shall be indemnified hereunder shall include
without limitation, the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought or settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
member may be entitled.

 

10.3. In addition to the powers hereinabove specified, the Administrative
Committee shall have the power to compute and certify the amount and kind of
benefits from time to time payable to Participants and their Beneficiaries under
the Plan, to authorize all disbursements for such purposes, and to determine
whether a Participant is entitled to a benefit under Article III.

 

8



--------------------------------------------------------------------------------

10.4. To enable the Administrative Committee to perform its functions, the
Company shall supply full and timely information to the Administrative Committee
on all matters relating to the Earnings of all Participants, their retirement,
death or other cause for termination of employment, and such other pertinent
facts as the Committee may require.

 

Article XI

Miscellaneous

 

11.1. The Plan shall be binding upon the Company and its successors and assigns
(subject to the powers set forth in Article VI) and upon a Participant, his
Beneficiary, and their respective assigns, heirs, executors and administrators.

 

11.2. To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia without regard to the
conflict of law provisions of any jurisdiction.

 

11.3. Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.

 

11.4. All amounts payable under the Plan shall be reduced for the amounts
required to be withheld pursuant to applicable federal, state or local
withholding tax requirements or any similar provisions. Notwithstanding the
foregoing, the Company may, in its discretion, pay withholding taxes from other
amounts payable by the Company to a Participant or Beneficiary to the extent
such withholding taxes are due prior to the time that benefits are payable under
the Plan.

 

IN WITNESS WHEREOF, this instrument has been executed this 31st day of December.
2003.

 

HOOKER FURNITURE CORPORATION By:  

/s/ Douglas C.Williams

   

--------------------------------------------------------------------------------

Title:

 

President

 

9



--------------------------------------------------------------------------------

APPENDIX A

 

PARTICIPANTS

 

The following Eligible Employees have been designated by the Board of Directors
as Participants in the Plan:

 

Name of Participant

--------------------------------------------------------------------------------

 

Participation Commencement Date

--------------------------------------------------------------------------------

Paul B. Toms, Jr.   December 1, 2003 Douglas C. Williams   December 1, 2003 E.
Larry Ryder   December 1, 2003 Raymond T. Harm   December 1, 2003 Henry P. Long,
Jr.   December 1, 2003 Michael P. Spece   December 1, 2003 R. Gary Armbrister  
December 1, 2003

 

10



--------------------------------------------------------------------------------

APPENDIX B

 

ALTERNATIVE VESTING SCHEDULES

 

In accordance with the provisions of Section 3.1 of the Plan, the Board has
determined that the following alternative vesting schedule(s) shall apply to the
following Plan Participants:

 

A. Vesting Schedule for Michael P. Spece

 

Michael P. Spece shall become 100% vested in his Supplemental Benefit if he
remains continuously employed with the Company until his attainment of age 60.

 

11